United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Latrobe, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2070
Issued: March 22, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 11, 2006 appellant, through her attorney, filed a timely appeal of an
August 31, 2006 merit decision of the Office of Workers’ Compensation Programs issuing a
schedule award for a 20 percent impairment of her right upper extremity. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction to review the merits of this case. On
appeal appellant contends that she has a 69 percent impairment of the right upper extremity due
to the effects of her preexisting condition of scleraderma in the hand and shoulder.
ISSUE
The issue is whether appellant has more than a 20 percent impairment of the right upper
extremity for which she received a schedule award.

FACTUAL HISTORY
This is the second appeal before the Board. The facts of this case, as presented in the
Board’s June 22, 2006 decision, are hereby incorporated by reference.1 The relevant facts are set
forth.
On August 5, 2004 appellant, then a 63-year-old distribution clerk, filed a traumatic
injury claim alleging that on July 29, 2004 she tripped and sustained a broken right wrist. On
September 27, 2004 the Office accepted appellant’s claim for fracture of the right wrist.
Appellant retired on July 31, 2006.
On August 14, 2006 appellant filed a claim for a schedule award. She submitted a
medical report and impairment rating by Dr. Michael J. Platto, a Board-certified physiatrist, who
concluded that appellant had a 12 percent impairment of the right upper extremity. Dr. Platto
noted that, pursuant to the American Medical Association, Guides to the Evaluation of
Permanent Impairment appellant’s 43 degrees of flexion in her wrist would amount to a 3
percent impairment of the right upper extremity. Using Figure 16-28 of the A.M.A., Guides, he
determined that she had 40 degrees of extension which amounted to 4 percent impairment of the
right upper extremity.2 Dr. Platto found that appellant had 10 degrees of radial deviation for a 2
percent impairment of the upper extremity and 17 degrees of ulnar deviation for a “-3 [percent]”
impairment of the right upper extremity.3 He then added the loss of range of motion
impairments to find a total 12 percent impairment of the right upper extremity based on
impairment to the right wrist.4
The Office referred appellant’s file to the Office medical adviser to determine if there
was an impairment due to the accepted condition. He reviewed the physical examination
findings of Dr. Platto. In a report dated August 22, 2006, the Office medical adviser determined
that appellant had a 20 percent impairment to her right wrist. He agreed with Dr. Platto that
appellant had a three percent impairment for loss of flexion, a four percent impairment for loss of
extension and a two percent impairment for loss of radial deviation. With regard to her ulnar
deviation of 17 degrees, he found that this was an 11 percent impairment of the right upper
extremity, not the “-3” percent documented by Dr. Platto.5 The medical adviser added the loss of
range of motion impairments (2 percent impairment for flexion, 3 percent impairment for
extension, 2 percent impairment for radial deviation plus 13 percent for ulnar deviation) to total a

1

Docket No. 06-804 (issued June 22, 2006).

2

A.M.A., Guides 467, Figure 16-28.

3

A.M.A., Guides 469, Figure 16-31.

4

Dr. Platto determined that, if you add the figures for impairments in appellant’s right shoulder and right hand to
the impairment findings for appellant’s right wrist, she had a 37 percent impairment of the right upper extremity or a
22 percent impairment of the whole person.
5

A.M.A., Guides 469, Figure 16-31.

2

20 percent impairment of the right upper extremity based on impairment to her right wrist.6 He
further opined:
“For the accepted condition of right wrist, fracture, closed lower end of radius,
right wrist open fracture carpal bone status post percutaneous pinning of the right
radial wrist fracture, the final impairment in the right upper extremity is 20
[percent]. [Appellant] has scleroderma which may complicate the right wrist
range of motion (although this will mostly affect the fingers of the right hand),
however, there is no way to determine which amount of impairment is due to
scleroderma in the wrist, if any and which is due to the residuals of the accepted
conditions.”
On August 31, 2006 the Office issued a schedule award for a 20 percent impairment of
the right upper extremity.
LEGAL PRECEDENT
The schedule award provisions of the Federal Employees’ Compensation Act7 and its
implementing regulation at 20 C.F.R. § 10.404, provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. The Act,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a matter which rests in the sound
discretion of the Office. For consistent results and to ensure equal justice, the Board has
authorized the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the Office as a standard for evaluation
of schedule losses and the Board has concurred in such adoption.8 As of February 1, 2001,
schedule awards are calculated according to the fifth edition of the A.M.A., Guides, published
in 2000.9
ANALYSIS
Both Dr. Platto and the Office medical adviser properly applied the A.M.A., Guides with
regard to impairment of appellant’s right upper extremity based on findings in her right wrist
based on extension, flexion and right wrist radial deviation. Pursuant to the A.M.A., Guides, 43
degrees of flexion of the right wrist equaled a 3 percent impairment of the right upper extremity
and 40 degrees of extension equaled a 4 percent impairment of the right upper extremity;10 10
6

The Office medical adviser found that appellant had a total upper extremity impairment of 69 percent based on
20 percent impairment of the right wrist, 13 percent impairment of the right shoulder and 55 percent impairment of
the right hand.
7

5 U.S.C. §§ 8101-8193.

8

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003) schedule awards calculated as of February 21, 2001 should be evaluated according to the fifth edition of
the A.M.A., Guides. Any recalculations of previous awards which result from hearings, reconsideration or appeals
should, however, be based on the fifth edition of the A.M.A., Guides effective February 1, 2001.
10

A.M.A., Guides 467, Figure 28.

3

degrees of radial deviation in the right wrist equaled a 2 percent impairment of the right upper
extremity.11 However, neither physician’s conclusions with regard to ulnar deviation is correct
based on the A.M.A., Guides. Dr. Platto found that, as appellant had 17 degrees of ulnar
deviation, she was entitled to a “-3” percent impairment of the right upper extremity. The
A.M.A., Guides 469, Figure 31, do not appear to allow for negative findings. In adding his
figures, however, it appears that Dr. Platto read his finding as a (positive) 3 percent impairment.
However, as the report is written, his finding is incorrect based on his statement that appellant
had a minus three percent impairment based on ulnar deviation. The Office medical adviser
found Dr. Platto’s findings incorrect and he found a 17 percent impairment due to ulnar
deviation. However, a review of Figure 16-31 of the A.M.A., Guides does not reveal how the
Office medical adviser arrived at this conclusion. His conclusion is further complicated as he
appears to confuse Dr. Platto’s finding with regard to ulnar deviation with right wrist radial
deviation. Accordingly, the case will be remanded in order for the Office medical adviser to
reevaluate appellant’s impairment to her right upper extremity.
CONCLUSION
This case is not in posture for decision and is remanded for further development of the
medical evidence. Following this and any necessary further development, the Office should
issue a de novo decision regarding the percentage of impairment of appellant’s right upper
extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 31, 2006 is vacated and the case remanded for further
consideration consistent with this opinion.
Issued: March 22, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
11

A.M.A., Guides 469, Figure 16-31.

4

